EXHIBIT 10.44
SECURITIES PURCHASE AGREEMENT
DATED AS OF AUGUST 28, 2008
between
ECOLOGY COATINGS, INC.
and
EQUITY 11, Ltd.
(ECOLOGYCOATINGS LOGO) [k35265k3526500.gif]

1



--------------------------------------------------------------------------------



 



     SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of August  ,
2008, between Ecology Coatings, Inc., a corporation organized under the laws of
the state of Nevada (the “Company”), and Equity 11, Ltd., a corporation
organized under the laws of the state of Michigan (the “Purchaser”).
RECITALS
     WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser
desires to purchase from the Company, up to 5,000 5.0% Cumulative Convertible
Preferred Shares of the Company at a price per share of $1000 (the “Convertible
Preferred Shares”) containing the terms set forth in the Certificate of
Designation attached as Exhibit A hereto (the “Certificate of Designation”).
     NOW, THEREFORE, in consideration of the mutual promises herein made, and in
consideration of the representations, warranties, and covenants herein
contained, the Company and the Purchaser agree as follows:
     All capitalized terms used and not otherwise defined in this Agreement
shall have the definitions set forth on Annex I.
ARTICLE I
Sale of the Convertible Preferred Shares
     Section 1.1 Authorization of Issuance and Sale and Delivery of the
Convertible Preferred Shares.
     Subject to the terms and conditions hereof, the Purchaser agrees to
purchase at the Closing (as defined below), and the Company agrees to sell and
issue to the Purchaser at the Closings, the Convertible Preferred Shares at an
aggregate purchase price of up to $5,000,000 (the “Aggregate Purchase Price”),
representing a price per Convertible Preferred Share of $1,000.
     Section 1.2 The Closing of the Sale of the Convertible Preferred Shares.
     The closings (the “Closings”) shall take place at the offices of Purchaser,
at 8:00 p.m., New York time, on the date hereof, or such other time and date as
the parties may agree upon (the date that the Closing occurs, the “Closing
Date”). At the Closing, on the terms and subject to the conditions contained
herein, the Company shall issue and deliver the Convertible Preferred Shares
against receipt by the Company of the Aggregate Purchase Price by wire transfer
of immediately available funds to an account, which the Company shall designate
to the Purchaser prior to the Closing in writing. The Convertible Preferred
Shares shall be evidenced by certificates.
ARTICLE II
The Initial Closing
     Section 2.1 Closing Requirements.
          (1) Within two (2) business days, the Company shall deliver to the
Purchaser:
          (a) a duly executed share certificate registered in the name of the
Purchaser, representing 1,260 Convertible Preferred Shares being purchased by
the Purchaser pursuant to this Agreement;
          (b) a Secretary’s Certificate, duly executed by the Secretary of the
Company, appending certified copies of the Company’s Fundamental Documents and
minutes/resolutions of the Board of Directors of the Company (the “Board”) (and,
if applicable, any committee) approving the Documents and the transactions
contemplated thereby (including, without limitation, the Certificate of
Designation );

2



--------------------------------------------------------------------------------



 



          (c) an Incumbency Certificate, duly executed by an authorized officer
of the Company, certifying with respect to the incumbency of the officers listed
thereon and the genuineness of such officers’ respective signatures;
          (2) At the initial closing, the Company shall deliver a duly executed
counterpart signature page to a cross-receipt (the “Cross-Receipt”) with respect
to the Company’s receipt of the Aggregate Purchase Price of $1,260,000 and the
Purchaser’s receipt of the 1,260 Convertible Preferred Shares; and
          (3) At the Initial Closing, the Purchaser shall deliver to the
Company:
          (a) the Aggregate Purchase Price of $1,260,000 for the Convertible
Preferred Shares being purchased by the Purchaser pursuant to this Agreement,
less amounts previously advanced to the Company; and
          (b) a duly executed counterpart signature page to the Cross-Receipt.
     Section 2.2 Purchases of Additional Preferred Shares.
     (1) Purchaser, in Purchaser’s sole and absolute discretion, may purchase up
to 3740 additional Convertible Preferred Shares by the dates and not less than
the amounts as shown below:

                  Days from Initial Closing   Number of Shares   Aggregate
Purchase Price  
30
    750     $ 750,000    
60
    750     $ 750,000    
180
    1500     $ 1,500,000    
240
    740     $ 740,000  

     (2) For each such additional purchase, Company shall deliver to Purchaser:
          (a) a duly executed share certificate registered in the name of the
Purchaser, representing the number of additional Convertible Preferred Shares
being purchased by the Purchaser pursuant to this Agreement;
          (b) a Secretary’s Certificate, duly executed by the Secretary of the
Company, appending certified copies of the Company’s Fundamental Documents and
minutes/resolutions of the Board of Directors of the Company (the “Board”) (and,
if applicable, any committee) approving the Documents and the transactions
contemplated thereby (including, without limitation, the Certificate of
Designation);
          (c) an Incumbency Certificate, duly executed by an authorized officer
of the Company, certifying with respect to the incumbency of the officers listed
thereon and the genuineness of such officers’ respective signatures;
          (d) a duly executed counterpart signature page to a cross-receipt (the
“Cross-Receipt”) with respect to the Company’s receipt of the Aggregate Purchase
Price and the Purchaser’s receipt of the additional Convertible Preferred
Shares.
     (3) For each purchase of additional Convertible Preferred Shares, the
Purchaser shall deliver to the Company:

3



--------------------------------------------------------------------------------



 



          (a) the Aggregate Purchase Price for the additional Convertible
Preferred Shares being purchased by the Purchaser pursuant to this Agreement;
and
          (b) a duly executed counterpart signature page to the Cross-Receipt.
     Section 2.3 Restrictive Legend.
     The certificate representing each of the Convertible Preferred Shares shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities Laws),
upon issuance thereof, and until such time as the same is no longer required
under the applicable requirements of the Securities Act:
     THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES REPRESENTED HEREBY HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAWS OR ANY OTHER APPLICABLE SECURITIES LAWS, AND
ECOLOGY COATINGS, INC. (THE “COMPANY”) HAS NOT BEEN REGISTERED UNDER THE
INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “INVESTMENT COMPANY ACT”).
NEITHER SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES NOR ANY INTEREST OR
PARTICIPATION HEREIN MAY BE OFFERED, RESOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT
SUBJECT TO, SUCH REGISTRATION.
     THE HOLDER, BY ITS ACCEPTANCE HEREOF, AGREES TO OFFER, RESELL OR OTHERWISE
TRANSFER THE 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES REPRESENTED HEREBY,
UNLESS SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES NO LONGER CONSTITUTE
“RESTRICTED SECURITIES” WITHIN THE MEANING OF RULE 144 UNDER THE SECURITIES ACT,
ONLY (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT THAT HAS BEEN
DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) TO ONE OR MORE PERSONS, EACH OF
WHICH IS AN “ACCREDITED INVESTOR” (AS DEFINED IN RULE 501 UNDER THE SECURITIES
ACT) THAT IS ACQUIRING SUCH 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES FOR ITS
OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO, OR FOR OFFER OR SALE IN
CONNECTION WITH, ANY DISTRIBUTION IN VIOLATION OF THE SECURITIES ACT OR OTHER
APPLICABLE SECURITIES LAWS OR (D) PURSUANT TO ANY OTHER AVAILABLE EXEMPTION FROM
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE SUBJECT TO ANY
REQUIREMENT OF LAW THAT THE DISPOSITION OF ITS PROPERTY OR THE PROPERTY OF SUCH
ACCREDITED INVESTOR BE AT ALL TIMES WITHIN ITS OR THEIR CONTROL.
     TO THE FULLEST EXTENT PERMITTED BY LAW, ANY TRANSFER IN VIOLATION OF THE
FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB INITIO, AND WILL NOT
OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE, NOTWITHSTANDING ANY
INSTRUCTION TO THE CONTRARY TO THE COMPANY, THE TRANSFER AGENT OR ANY
INTERMEDIARY.
     Furthermore, the Convertible Preferred Share certificate will contain a
legend substantially to the following effect:
     THE COMPANY WILL FURNISH TO ANY SHAREHOLDER ON REQUEST AND WITHOUT CHARGE A
FULL STATEMENT OF (1) ANY RESTRICTIONS, LIMITATIONS, PREFERENCES OR REDEMPTION
PROVISIONS CONCERNING THE 5% CUMULATIVE CONVERTIBLE PREFERRED

4



--------------------------------------------------------------------------------



 



SHARES AND (2) THE DESIGNATIONS AND ANY PREFERENCES, CONVERSION AND OTHER
RIGHTS, VOTING POWERS, RESTRICTIONS, LIMITATIONS AS TO DISTRIBUTIONS, AND OTHER
QUALIFICATIONS AND TERMS AND CONDITIONS OF REDEMPTION OF THE 5% CUMULATIVE
CONVERTIBLE PREFERRED SHARES, THE DIFFERENCES IN THE RELATIVE RIGHTS AND
PREFERENCES BETWEEN THE SHARES OF EACH SERIES OF SUCH CLASS TO THE EXTENT THEY
HAVE BEEN SET, AND THE AUTHORITY OF THE BOARD OF DIRECTORS OF THE COMPANY TO SET
THE RELATIVE RIGHTS AND PREFERENCES OF SUBSEQUENT SERIES OF 5% CUMULATIVE
CONVERTIBLE PREFERRED SHARES. 5% CUMULATIVE CONVERTIBLE PREFERRED SHARES WILL BE
ISSUED AND MAY BE TRANSFERRED ONLY IN WHOLE SHARES.

ARTICLE III
Representations and Warranties of the Company
     As a material inducement to the Purchaser to enter into and perform its
obligations under this Agreement, the Company hereby represents and warrants to
the Purchaser as follows:
     Section 3.1 Due Creation, Good Standing and Due Qualification. The Company
has been duly created and is validly existing corporation in good standing under
the laws of the state of Nevada, and pursuant to the resolutions of the Board
(or a duly authorized committee thereof) has full power and authority to own,
lease and operate its properties and conduct its business as presently being
conducted and to enter into and perform its obligations under, or as
contemplated under, this Agreement; and the Company is duly qualified to
transact business as a foreign entity and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a material
adverse change in the business, Assets, liabilities, operations, condition
(financial or otherwise) or operating results of the Company and its
Subsidiaries (as defined herein), taken as a whole (a “Material Adverse
Effect”).
     Section 3.2 Authorization; Enforceability; Corporate and Other Proceedings.
          (1) The Company has all requisite power and authority to execute and
deliver each Document to which it is a party and to perform its obligations
under each such Document. Each Document to which the Company is a party has been
duly authorized by all necessary action on the part of the Company, and each
Document to which the Company is a party has been duly executed and delivered by
the Company, and, assuming the due authorization, execution and delivery by the
other parties thereto, constitutes the valid and legally binding obligation of
the Company, enforceable in accordance with its terms and conditions, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and (ii)
general principles of equity (whether applied by a court of law or equity) and
the discretion of the court before which any proceeding therefor may be brought.
          (2) The authorization, issuance, sale and delivery of the Convertible
Preferred Shares have been duly authorized by all requisite action of the Board.
Notwithstanding anything contained on the schedules attached hereto, the
Convertible Preferred Shares being issued as of the Closing Date, if and when
issued, will be duly and validly issued and outstanding, fully paid and
nonassessable interests in the Company, with no personal liability attaching to
the ownership thereof, free and clear of any Liens and will not be subject to
preemptive rights or other similar rights of any security holder of the Company.
The underlying Common Shares issuable upon conversion of the Convertible
Preferred Shares have been duly authorized by all requisite action of the Board
and, when issued upon such conversion and delivered against surrender of the
Convertible Preferred Shares, will be duly and validly issued, fully paid and
nonassessable interests in the Company and will not be subject to any preemptive
right, resale right, right of first refusal or other similar rights of any
security holder of the Company.

5



--------------------------------------------------------------------------------



 



     Section 3.3 Non Contravention. Notwithstanding anything contained on the
schedules attached hereto, the execution, delivery and performance by the
Company of the Documents, the consummation of the transactions contemplated
hereby and thereby and compliance with the provisions hereof and thereof,
including the issuance, sale and delivery of the Convertible Preferred Shares
have not, do not and shall not (whether with or without the giving of notice or
passage of time or both), (a) violate any Law to which the Company or any of its
Subsidiaries is subject, (b) violate any provision of the Fundamental Documents
of the Company or the Fundamental Documents of the Company’s Subsidiaries,
(c) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, require the
repurchase, redemption or repayment of, terminate, modify or cancel, or require
any notice under any material contract to which the Company or any of its
Subsidiaries is a party, or (d) result in the imposition of any Lien upon any of
the Assets of the Company or any of its Subsidiaries.
     Section 3.4 Absence of Defaults. Except as disclosed in SEC filings, the
Company is not in violation of its respective Fundamental Documents and neither
the Company nor any of its Subsidiaries are in default in the performance or
observance of any obligation, agreement, covenant or condition contained in any
contract, indenture, mortgage, deed of trust, loan or credit agreement, note,
lease or other agreement or instrument to which the Company or any of its
Subsidiaries is a party or by which any of them may be bound or to which any of
the property or assets of the Company or any of its Subsidiaries is subject,
except for such violations or defaults that would not result in a Material
Adverse Effect.
     Section 3.5 Capitalization of the Company.
          (1) All of the issued and outstanding beneficial interests in the
Company have been duly and validly authorized and issued and are fully paid and
nonassessable interests in the Company, have been issued in compliance with all
federal and state securities laws and were not issued in violation of any
preemptive right, resale right, right of first refusal or other similar right.
          (2) Except as contemplated by the Documents, the Certificate of
Designation or as otherwise disclosed in the SEC Reports, there are, and
immediately after consummation of any Closing there will be, no (i) except for
the First Closing, outstanding warrants, options, agreements, convertible
securities or other commitments or instruments pursuant to which the Company is
or may become obligated to issue or sell any shares of the Company’s capital
stock or other securities (or securities convertible into securities of the
Company), (ii) preemptive rights, resale rights, rights of first refusal or
similar rights to purchase or otherwise acquire shares of the capital stock or
other securities of the Company pursuant to any provision of Law, the Company’s
Fundamental Documents or any contract, “shareholders’ rights plan”, “poison
pill” or similar plan, arrangement or scheme to which the Company is a party or
(iii) right, contractual or otherwise, to cause the Company to register pursuant
to the Securities Act, any beneficial interests in the Company upon the issue
and sale of the Convertible Preferred Shares, in each case, other than those
rights that have been expressly waived, fully and unconditionally, prior to the
date hereof; immediately following the Closing hereunder, the Convertible
Preferred Shares will represent 23.7% of the Company’s Common Shares on a fully
diluted basis, assuming vesting of all outstanding restricted Common Shares and
conversion or exchange of all outstanding vested options exercisable for Common
Shares.
     Section 3.6 Offering Exemption. Based upon and assuming the accuracy of the
representations of the Purchaser in Article VI, the offering, sale and issuance
of the Convertible Preferred Shares do not require registration under the
Securities Act or applicable state securities and “blue sky” Laws. The Company
has made or shall make all requisite filings and has taken or will take all
action necessary to be taken to comply with such federal and state securities or
“blue sky” Laws.
     Section 3.7 SEC Reports. The Company’s Annual Report on Form 10-KSB most
recently filed with the SEC (the “Annual Report”) and (ii) each subsequent
report filed with the SEC pursuant to the Exchange Act (together with the Annual
Report, the “SEC Reports”), as of their respective dates, did not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of

6



--------------------------------------------------------------------------------



 



the circumstances under which they were made, not misleading. Such documents,
when they were filed with the SEC, conformed in all material respects to the
requirements of the Exchange Act and the rules and regulations of the SEC
thereunder. Since the date of the filing of the Annual Report with the SEC, the
Company has made all filings with the SEC required to be made by the Company
under the Exchange Act.

     Section 3.8 Financial Statements. The consolidated financial statements of
the Company contained in the SEC Reports (the “Financial Statements”) complied
as to form in all material respects with the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP applied on a
consistent basis during the periods involved and fairly present, in all material
respects, in conformity with GAAP, the consolidated financial position of the
Company and its consolidated Subsidiaries as of the dates thereof and their
consolidated results of operations and changes in financial position for the
periods then ended (except, in each case, as may be indicated in the notes
thereto and subject, in each case, to normal year-end adjustments in the case of
any unaudited interim financial statements).
     Section 3.9 No Material Adverse Change. Since June 30, 2008 (the date of
the most recent financial statements of the Company filed with the SEC), except
as otherwise stated therein or in the SEC Reports, there has not been (i) any
change resulting in a Material Adverse Effect, (ii) any transaction which is
material to the Company or its Subsidiaries, except transactions in the ordinary
course of business, (iii) any obligation, direct or contingent, which is
material to the Company and its Subsidiaries taken as a whole, incurred by the
Company or its Subsidiaries, except obligations incurred in the, ordinary course
of business, (iv) any change in the beneficial interests in or outstanding
indebtedness of the Company or its Subsidiaries, except changes in the ordinary
course of business or (v) except for regular quarterly dividends on the
beneficial interests in the Company or its Subsidiaries, in amounts per share
that are consistent with past practice, there has been no dividend or
distribution of any kind declared, paid or made on the beneficial interests in
the Company or its Subsidiaries. Neither the Company nor its Subsidiaries has
any material contingent obligation which is not disclosed in this Agreement or
the SEC Reports.
     Section 3.10 No Consent or Approval Required. No consent, approval or
authorization of, or declaration to or filing with, any Person, including
pursuant to the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended, is required by the Company for the valid authorization, execution and
delivery by the Company of any Document or for its consummation of the
transactions contemplated thereby or for the valid authorization, issuance and
delivery of the Convertible Preferred Shares, other than those consents,
approvals, authorizations, declarations or filings which have been obtained or
made, as the case may be, and such as may be required under state securities or
“blue sky” laws in connection with the purchase and resale of the Convertible
Preferred Shares.
     Section 3.11 Absence of Proceedings. Except as disclosed in the SEC
Reports, there is no Proceeding now pending, or, to the knowledge of the
Company, threatened, against or affecting the Company or any of its Subsidiaries
which, singly or in the aggregate, would result in a Material Adverse Effect, or
which might reasonably be expected to materially and adversely affect the
consummation of the transactions contemplated herein or the performance by the
Company of its obligations hereunder.
     Section 3.12 Possession of Licenses and Permits. The Company and its
Subsidiaries possess such permits, licenses, approvals, consents and other
authorizations (collectively, “Governmental Licenses”) issued by the appropriate
federal, state, local or foreign, regulatory agencies or bodies necessary to
conduct the businesses now operated by them; the Company and its Subsidiaries
are in compliance with the terms and conditions of all such Governmental
Licenses, except where the failure so to comply would not, singly or in the
aggregate, result in a Material Adverse Effect; all of the Governmental Licenses
are valid and in full force and effect, except where the invalidity of
Governmental Licenses or the failure of such Governmental Licenses to be in full
force and effect would not, singly or in the aggregate, result in a Material
Adverse Effect; and neither the Company nor any of its Subsidiaries has received
any notice of proceedings relating to the revocation or modification of any
Governmental Licenses which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would result in a Material Adverse
Effect.

7



--------------------------------------------------------------------------------



 



     Section 3.13 Title to Property. The Company and its Subsidiaries do not own
any real property nor do they have any leases or subleases with respect to any
real property; the Company and its Subsidiaries have good and marketable title
to the investments described in the SEC Reports, in each case, free and clear of
all Liens of any kind except such as (i) are described in the SEC Reports or
(ii) do not, singly or in the aggregate, materially affect the value of any such
investments; and neither the Company nor any of its Subsidiaries has any notice
of any material claim of any sort that has been asserted by anyone adverse to
the rights of the Company or any of its Subsidiaries under any of such
investments, or affecting or questioning the rights of the Company or any
Subsidiary thereof to the continued possession of the investments.
     Section 35.14 Investment Company Act. The Company is not, and upon the
issuance and sale of the Convertible Preferred Shares as herein contemplated and
the application of the net proceeds therefrom will not be, an “investment
company” or an entity “controlled” by an “investment company”, as such terms are
defined in the Investment Company Act of 1940, as amended.
     Section 3.15 Limitation of Personal Liability. The holders of the
Convertible Preferred Shares will be entitled to the same limitation of personal
liability as that extended to stockholders of private corporations for profit
organized under the General Corporation Law of the State of Nevada; provided,
however, that pursuant to the terms of this Agreement, the Purchaser will
indemnify the Company against any liability resulting from any inaccuracy in or
breach of any such investor’s representations and warranties in accordance with
the terms hereof; and provided.
     Section 3.16 Similar Offerings. None of the Company, its Affiliates, or any
Person acting on its or any of their behalf (in each case other than the
Purchaser, as to which the Company makes no representation), has, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy, sell or offer to
sell or otherwise negotiate in respect of, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Convertible Preferred Shares in a manner that would require the
Convertible Preferred Shares to be registered under the Securities Act.
     Section 3.17 No General Solicitation. None of the Company, its Affiliates
or any person acting on its or any of their behalf (in each case other than the
Purchaser, as to whom the Company makes no representation) has engaged or will
engage, in connection with the offering of the Convertible Preferred Shares, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.
     Section 3.18 Maintenance of Controls and Procedures. The Company has
established and maintains “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act) that (A) are designed
to ensure that material information relating to the Company , including its
Subsidiaries, is made known to the Company ‘s Chief Executive Officer and its
Chief Financial Officer by others within those entities, particularly during the
periods in which the filings made by the Company with the SEC which it may make
under Section 13(a), 13(c), 14 or 15(d) of the Exchange Act are being prepared
and (B) have been evaluated for effectiveness as of the end of the Company ‘s
most recent quarterly report on Form 10-QSB filed with the SEC. The Company’s
accountants and the audit committee of the Board have been advised of (x) any
significant deficiencies in the design or operation of internal controls that
could adversely affect the Company’s ability to record, process, summarize, and
report financial data and (y) any fraud, whether or not material, that involves
management or other employees who have a role in the Company’s internal
controls.
     Section 3.19 Brokers or Finders. The Company has not retained any
investment banker, broker or finder in connection with this Agreement or the
transactions contemplated hereby (including the sale of the Convertible
Preferred Shares) or incurred any liability for any brokerage or finders’ fees,
agent commissions or any similar charges in connection with this Agreement or
the transactions contemplated hereby.

8



--------------------------------------------------------------------------------



 



ARTICLE IV
Representations and Warranties of the Purchaser
     As a material inducement to the Company to enter into and perform its
obligations under this Agreement, the Purchaser represents, warrants and
covenants to the Company as follows:
     Section 4.1 Experience. The Purchaser is an “accredited investor” within
the meaning of Regulation D promulgated under the Securities Act and, by virtue
of its experience in evaluating and investing in private placement transactions
of securities in companies similar to the Company, the Purchaser is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. The Purchaser has had access to the
Company’s senior management and has had the opportunity to conduct such due
diligence review as it has deemed appropriate.

     Section 4.2 Investment. The Purchaser has not been formed solely for the
purpose of making this investment and is not making this investment with the
view to, or for resale in connection with, any distribution of any part thereof
in violation of, or in a manner that would require registration of the
Convertible Preferred Shares being purchased hereby under, the Securities Act.
The Purchaser understands that the Convertible Preferred Shares have not been
registered under the Securities Act or applicable state securities or “blue sky”
Laws by reason of a specific exemption from the registration provisions of the
Securities Act and applicable state securities or “blue sky” Laws, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein and the Purchaser will not take any actions that would have
caused the Convertible Preferred Shares being purchased hereby to be registered
under the Securities Act. Notwithstanding the foregoing, the use of the proceeds
thereof shall not be deemed to be a violation of this representation, warranty
and covenant.
     Section 4.3 Transfer Restrictions. The Purchaser acknowledges and
understands that it must bear the economic risk of this investment for an
indefinite period of time because the Convertible Preferred Shares must be held
indefinitely unless subsequently registered under the Securities Act and
applicable state securities or “blue sky” Laws or unless an exemption from such
registration is available. The Purchaser understands that any transfer agent of
the Company will be issued stop transfer instructions with respect to the
Convertible Preferred Shares unless any transfer thereof is subsequently
registered under the Securities Act and applicable state securities or “blue
sky” Laws or unless an exemption from such registration is available.
     Section 4.4 Brokers or Finders. The Purchaser has not retained any
investment banker, broker or finder in connection with this Agreement or the
transactions contemplated hereby (including the sale of the Convertible
Preferred Shares) or incurred any liability for any brokerage or finders’ fees,
agent commissions or any similar charges in connection with this Agreement or
the transactions contemplated hereby.
     Section 4.5 Organization; Good Standing; Qualification and Power. The
Purchaser is duly organized, validly existing and in good standing under the
Laws of its jurisdiction of formation, has all requisite power to carry on its
business as presently being conducted and is qualified to do business and in
good standing in every jurisdiction in which the failure so to qualify or be in
good standing could reasonably be expected to have a material adverse effect on
the business, Assets, liabilities, operations, condition (financial or
otherwise) or operating results of the Purchaser and its subsidiaries, taken as
a whole (a “Purchaser Material Adverse Effect”).
     Section 4.6 Authorization; Enforceability; Corporate and Other Proceedings.
The Purchaser has all requisite power and authority to execute and deliver each
Document to which it is a party and to perform its obligations under each such
Document. Each Document to which the Purchaser is a party has been duly
authorized by all necessary action on the part of the Purchaser, and each
Document to which the Purchaser is a party has been duly executed and delivered
by the Purchaser, and assuming the due authorization, execution and delivery by
the other parties thereto constitutes the valid and legally binding obligation
of the Purchaser, enforceable in accordance with its terms and conditions,
except that the enforcement thereof may be subject to (i) bankruptcy,
insolvency, reorganization, receivership, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect

9



--------------------------------------------------------------------------------



 



relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought.

     Section 4.7 Non Contravention. The execution, delivery and performance by
the Purchaser of the Documents, the consummation of the transactions
contemplated thereby and compliance with the provisions thereof, including the
purchase of the Convertible Preferred Shares have not, do not and shall not,
(a) violate any Law to which the Purchaser or any of its subsidiaries is
subject, (b) violate any provision of the Fundamental Documents of the Purchaser
or any of its subsidiaries, (c) conflict with, result in a breach of, constitute
a default under, result in the acceleration of, create in any party the right to
accelerate, require the repurchase of, terminate, modify or cancel, or require
any notice under any material contract to which the Purchaser or any of its
subsidiaries is a party or (d) result in the imposition of any Lien upon any of
the Assets of the Purchaser or any of its subsidiaries, except in the case of
(a), (c) and (d), as would not have a Purchaser Material Adverse Effect.
     Section 4.8 No Consent or Approval Required. No consent, approval or
authorization of, or declaration to or filing with, any Person is required by
the Purchaser for the valid authorization, execution and delivery by the
Purchaser of any Document or for its consummation of the transactions
contemplated thereby or for the purchase of the Convertible Preferred Shares,
other than those consents, approvals, authorizations, declarations or filings
which have been obtained or made, as the case may be, and such as may be
required under state securities or “blue sky” laws in connection with the
purchase and resale of the Convertible Preferred Shares.
     Section 4.9 Similar Offerings. None of the Purchaser, its Affiliates or any
Person acting on its or any of their behalf (in each case other than the
Company( as to which the Purchaser makes no representation), has, directly or
indirectly, solicited any offer to buy, sold or offered to sell or otherwise
negotiated in respect of, or will solicit any offer to buy, sell or offer to
sell or otherwise negotiate in respect of, in the United States or to any United
States citizen or resident, any security which is or would be integrated with
the sale of the Convertible Preferred Shares in a manner that would require the
Convertible Preferred Shares to be registered under the Securities Act.
     Section 4.10 No General Solicitation. None of the Purchaser, its Affiliates
or any person acting on its or any of their behalf (in each case other than the
Company, as to whom the Purchaser makes no representation) has engaged or will
engage, in connection with the offering of the Convertible Preferred Shares, in
any form of general solicitation or general advertising within the meaning of
Rule 502(c) under the Securities Act.
ARTICLE V
Covenants
     Section 5.1 Governance Rights.
          (1) For a period of three years, the Company shall, acting through the
Board, consistent with and subject to its duties under Nevada law, take all
actions necessary allow the Purchaser to elect three (3) Board members. The
number of seats on the Board shall be five. If there is an amendment to the
Articles of Incorporation or Bylaws of Company to increase the number of board
seats greater than 5, the Company will increase the number of Board members to
be elected by Purchaser sufficient that the number of directors appointed by
Purchaser shall be a majority of Board seats. Of the three members designated by
Purchaser for election to the Board of Directors, at least one shall qualify as
“independent” in accordance with the applicable listing standards of the NYSE or
any other national or regional securities exchange or system of automated
dissemination of securities prices in the United States on which the common
shares are then traded or quoted, each as amended from time to time at least one
of the three directors and will also qualify as a “financial expert” under
Section 407 of Sarbanes-Oxley and SEC Rules (17 CFR § 229.401). Notwithstanding
the foregoing, if after three (3) years after the Effective Date of this
Agreement, Purchaser does not hold at least 5,000 Convertible Preferred Shares,
Purchaser

10



--------------------------------------------------------------------------------



 



shall obtain the required number of resignations from members of the Board of
Directors that Purchaser has elected in accordance with the following:

          Number of Convertible Shares Held   Number of Directors to Elect  
0
    0    
1 — 1,667
    1    
1,668 — 3,334
    2    
3,335 — 5,000
    3  

          (2) The Purchaser shall provide written notice (the “Designation
Notice”) to the Board identifying each Designee. Upon receiving a Designation
Notice, the Board shall take such actions as may reasonably be within their
power, consistent with and subject to their duties under Nevada law, to cause
the Board to nominate for appointment to the Board, the Designee(s), to include
the Designee(s) in the Company’s next election for directors to its Board and to
recommend that the shareholders of the Company vote for the Designee(s) for
election to the Board.
          (3) To the extent that a Designee is unable to stand for election for
any reason, the Purchaser shall promptly provide to the Board a written notice
of the name of the person to be designated by them in substitution of such prior
Designee.
          (4) In the event that a Designee ceases to serve as a Board member of
the Company due to death, resignation or removal of said director, the Purchaser
may submit written notice to the Board designating an individual to replace said
Designee. The Board shall, consistent with and subject to their duties under
Nevada law, promptly recommend that the Board appoint such replacement designee
as a Board member of the Company to fill any vacancy resulting from the death,
resignation or removal of the Designee and to include the Designee in the
Company’s next election to its Board and recommend that the shareholders of the
Company vote for the Designee for election to the Board. If any such Designee is
elected at an Annual Meeting of Shareholders of the Company, the Designee will
be nominated to the Board as a member of the class of directors whose office
have expired in that year.
          (5) So long as Purchaser retains at least 1,260 of the Convertible
Preferred Shares, the Company shall, acting through the Board, consistent with
and subject to their duties under Nevada law, take all actions necessary to
cause the nomination and election by the Board of a Chief Executive Officer
designated by Purchaser.
     Section 5.2 Dividends. Dividends will be cumulative and will accrue daily
from the date of each Closing of this offering at the annual rate of 5% of the
stated value of the Convertible Preferred Shares, payable semi-annually on each
June 1 and December 1, commencing December 1, 2008. The initial stated value of
the preferred stock is $1,000 per share. Any dividends must be declared by the
Company’s Board of Directors and

11



--------------------------------------------------------------------------------



 



must come from funds that are legally available for dividend payments. In the
event that funds are not legally available to pay any dividend on the
convertible preferred stock, or if the Company chooses to not pay the dividend
in cash, the amount of the stated value of the stock shall be increased by the
amount of such unpaid dividend. Dividends on the Convertible Preferred Shares
will accrue regardless of whether or not earned or declared and regardless of
whether or not the Company has profits, surplus or other funds legally available
for the payment of dividends. Except as stated in this Agreement, Company shall
not issue or declare any dividends with respect to any class of its respective
capital stock or purchase, acquire, or redeem any such stock, without the prior
written consent of Purchaser.
     Section 5.3 Conversion.
     (1) The Convertible Preferred Shares can be converted at the Purchaser’s
option at any time into shares of the Company’s common stock at a conversion
price of $0.50 per share (the “Conversion Price”). The number of common shares
will be determined by dividing the stated value of the Convertible Preferred
Shares to be converted by the Conversion Price. On or after August 25, 2009, the
Company may require the Purchaser to convert up to 100% of its shares of
convertible preferred stock if the volume weighted average price of the
Company’s common stock price exceeds $3.00 per share for a continuous 30-day
period.
     (2) Assuming (i) Purchaser purchases and retains ownership of 5,000
Convertible Preferred Shares, (ii) all dividend payments are made to Purchaser
by Company, and (iii) the stated value remains One Thousand ($1,000.00) dollars
per share of Convertible Preferred Stock, then Purchaser shall be entitled to
convert its Convertible Preferred Stock into Ten Million (10,000,000) shares of
common stock of the Company.
     Section 5.4 Liquidation Preference. In the event of a voluntary or
involuntary dissolution, liquidation or winding up of the Company, the Purchaser
will be entitled to be paid a liquidation preference equal to the stated value
of the Convertible Preferred Shares, plus accrued and unpaid dividends and any
other payments that may be due on such shares, before any distribution of assets
may be made to holders of capital stock ranking junior to the Convertible
Preferred Shares.
     Section 5.5 Optional Redemption. On or after August 25, 2013 the Company
may redeem the Convertible Preferred Shares, in whole or in part, at its option
for the stated value at the time of such redemption, together with accrued but
unpaid dividends and other payments that may be due on such shares. On or after
August 25, 2015 the Purchaser may redeem the Convertible Preferred Shares, in
whole or in part, at its option for the stated value at the time of such
redemption, together with accrued but unpaid dividends and other payments that
may be due on such shares.
     Section 5.6 Voting Rights. The Convertible Preferred Shares will vote on an
as-converted basis with the common stock. However, the Company cannot alter or
adversely change the rights of the convertible preferred stock, authorize or
create any class of senior or parity preferred stock, amend its articles of
incorporation or other charter documents in such a way that it would adversely
affect the rights of the convertible preferred stock, or increase the number of
authorized shares of the convertible preferred stock without the approval of
holders of a majority of the convertible preferred stock.
     Section 5.7 Distributions Upon Redemption. Upon redemption of the
Purchaser’s Convertible Preferred Shares, the Company hereby confirms that the
Purchaser shall beentitled to accrued and unpaid distributions at an annual rate
of 5% (computed on the basis of a 360-day year consisting of twelve 30-day
months as provided in the Certificate of Designation) from the issue date
thereof to, but excluding, the redemption date, whether or not declared by the
Board, as set forth in the Certificate of Designation.

12



--------------------------------------------------------------------------------



 



     Section 5.8 Registration Rights.
     (1) If Purchaser has converted its Convertible Preferred Shares to common
stock of the Company and such shares have not been otherwise registered within
the first six (6) months of this Agreement and at any time the Company proposes
to file a registration statement with the SEC, whether or not for sale for the
Company’s own account, on a form and in a manner that would also permit
registration of shares (other than in connection with a registration statement
on Forms S-4 or S-8 or any similar or successor form), Company shall give to
Purchaser, written notice of such proposed filing promptly, but in any case at
least twenty (20) days before the anticipated filing. The notice referred to in
the preceding sentence shall offer the holder(s) holding the Conversion Shares
the opportunity to register such amount of the Conversion Shares as he may
request (a “Piggyback Registration”). Subject to this Section, Company will
include in each such Piggyback Registration (and any related qualification under
state blue sky laws and other compliance filings, and in any underwriting
involved therein) that portion of the Conversion Shares with respect to which
Company has received written requests for inclusion therein within twenty
(20) days after the written notice from Company is given. The holders holding
any portion of the Conversion Shares will be permitted to withdraw all or part
of the Conversion Shares from a Piggyback Registration at any time prior to the
effective date of such Piggyback Registration.
     (2) The Company will file for a registration of its common stock with the
SEC on or before March 11, 2009. To the extent Purchaser converts its
Convertible Preferred Shares into common stock of the Company and/or exercise
warrants to purchase common stock of the Company, such common shares will be
included in the shares for which the Company will seek registration. Company
shall bear all costs, fees and expenses associated with the registration filing.
     Section 5.9 Exclusivity Period. During the time that Purchaser retains
ownership of at least 1,260 Convertible Preferred Shares (the “Exclusivity
Period”), the Company may not accept a financing proposal offered by any other
party, unless approved by Purchaser after Purchaser is offered to fund on the
same terms, and Company and Purchaser agree to work diligently, in good faith,
to negotiate, complete and enter into definitive agreements and related closing
documents, reflecting the terms and conditions hereof.
     Section 5.10 Exclusive Equity Offer. Company will not entertain any other
equity financing offers prior to 6:00 pm Friday, August 29, 2008, so that this
Agreement may be completed and executed.
     Section 5.11 Marketing Engagement. Within thirty (30) days of execution of
this Agreement, Company will engage Sales Attack, LLC to provide marketing
services on behalf of Company under customary terms and conditions.
     Section 5.12 Employment Agreements.
     (1) Company will execute amendments to all of its employment contracts with
its employees to ensure that the provisions of this Agreement will not trigger
the “change in control” provisions in those contracts.
     (2) Company will execute an amendment to the employment contract of Kevin
P. Stolz reducing his compensation to $70,000 until Company executes a new
agreement with a potential customer currently testing Company’s technology that
results in new annual revenue of at least $100,000 per year.
     Section 5.13 Capital Expenditures and Transfers. For 240 days after the
Effective Date of this Agreement, Company shall not make any capital
acquisitions or expenditures over ten thousand ($10,000.00) dollars without the
prior written consent of Purchaser. This period may be extended for an
additional 240 days by a vote of he entire Board , including the Board members
designated by Purchaser. Company shall not make any payments or transfers of
property to any shareholder, officer, director, or key employee other than
(A) salaries, bonuses, and compensation for actual services rendered, as
approved by Purchaser; and (B) reasonable and customary directors’ fees for
directors, without the prior written consent of Purchaser.

13



--------------------------------------------------------------------------------



 



     Section 5.14 Non-Disclosure. Purchaser agrees to treat all material,
non-public information received from Company as confidential information and not
disclose such information to any third party. Purchaser agrees that it will not
trade in Company’s stock based on any material, non-public information.
ARTICLE VI
Indemnification
     Section 6.1 Indemnification Generally. The Company shall indemnify the
Purchaser and its Affiliates, and their respective directors, officers,
shareholders and other equity holders, partners, members, attorneys,
accountants, agents, advisors, representatives and employees and, as applicable,
their respective heirs, successors and permitted assigns (each of the foregoing,
in such capacity (as applicable), a “Purchaser Indemnified Party”) from and
against any and all losses, damages, liabilities, fines, costs, claims, charges,
actions, proceedings, demands, judgments, settlement costs and expenses of any
nature whatsoever (including, without limitation, reasonable attorneys’ fees and
out-of-pocket expenses), whether joint or several (any of the foregoing, a
“Loss”) resulting from any breach of a representation, warranty or covenant by
the Company. The Purchaser shall indemnify the Company and its Affiliates, and
their respective directors, trustees, officers, shareholders and other equity
holders, partners, members, attorneys, accountants, agents, advisors,
representatives and employees and, as applicable, their respective heirs,
successors and permitted assigns (each of the foregoing, in such capacity (as
applicable), a “Company Indemnified Party”; each Company Indemnified Party and
Purchaser Indemnified Party, (an “Indemnified Party”) from and against any and
all Losses resulting from any breach of a representation, warranty or covenant
by the Purchaser.
     Section 6.2 Indemnification Procedures For Third-Party Claims. If a claim
by a third party (including claims for breaches of fiduciary duties) is made
against an Indemnified Party and such Indemnified Party intends to seek
indemnity with respect thereto from the Company (in the case of a Purchaser
Indemnified Party seeking such indemnity) or the Purchaser (in the case of a
Company Indemnified Party seeking indemnity) (each of the Company or the
Purchaser, as the case may be, in such capacity, an “Indemnifying Party”), such
Indemnified Party shall give notice in writing as promptly as reasonably
practicable to such Indemnifying Party of any Proceeding commenced against or by
it in respect of which indemnity may be sought hereunder, but failure to so
notify such Indemnifying Party shall not relieve such Indemnifying Party from
any liability that it may have on account of this Article VI, so long as such
failure shall not have materially prejudiced the position of such Indemnifying
Party. Upon such notification, the Indemnifying Party shall assume the defense
of such Proceeding brought by a third party, and, after such assumption, the
Indemnified Party shall not be entitled to reimbursement of any expenses
thereafter incurred by it in connection with such Proceeding, except as
described below. In any such Proceeding, any Indemnified Party shall have the
right to retain its own counsel (including local counsel), but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party
unless (i) the Indemnifying Party shall have failed to promptly assume and
thereafter conduct such defense, (ii) the Indemnifying Party and the Indemnified
Party shall have mutually agreed to the contrary, (iii) in the reasonable
determination of counsel for the Indemnified Party, representation of such
Indemnified Party by counsel obtained by the Indemnifying Party would be
inappropriate due to actual or potential conflicting interests between such
Indemnified Party and any other party represented by such counsel in such
proceeding. No Indemnifying Party, in the defense of a third-party claim, shall,
except with the consent of the Indemnified Party, consent to entry of any
judgment or enter into any settlement that does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnified Party
of a release from all liability in respect of such claim. The Indemnifying Party
shall not be liable for any settlement of any Proceeding effected without its
written consent (which shall not be unreasonably withheld, delayed or
conditioned by such Indemnifying Party), but if settled with such consent or if
there be final judgment for the plaintiff, the Indemnifying Party shall
indemnify the Indemnified Party from and against any Loss by reason of such
settlement or judgment. The Indemnifying Party will advance expenses to an
Indemnified Party as reasonably incurred so long as such indemnified party shall
have provided the indemnifying party with a written undertaking to reimburse the
indemnifying party for all amounts so advanced if it is ultimately determined
that the indemnified party is not entitled to indemnification hereunder (which
shall include breaches of fiduciary duty if permitted above).

14



--------------------------------------------------------------------------------



 



     Section 6.3 Survival of Representations, Warranties and Covenants. All
representations and warranties and covenants contained in this Agreement or made
in writing by or on behalf of the Company or the Purchaser in connection with
the transactions contemplated by this Agreement shall survive, for the duration
of any statutes of limitation applicable thereto, the execution and delivery of
this Agreement, any investigation at any time made by the Company, the Purchaser
or on such party’s behalf, the purchase of the Convertible Preferred Shares by
the Purchaser under this Agreement and any disposition of or payment on the
Convertible Preferred Shares. All statements contained in any certificate or
other instrument delivered to the Purchaser or the Company by or on behalf of
the Company or the Purchaser pursuant to this Agreement shall be deemed
representations and warranties of the Company or the Purchaser, respectively,
under this Agreement.
ARTICLE VII
Miscellaneous
     Section 7.1 Expenses and Taxes.

          (1) Each party to this Agreement shall bear its own respective costs
and expenses incurred in connection with the preparation, execution and delivery
of this Agreement and the agreements and transactions contemplated hereby,
except that the Company shall reimburse the Purchaser for its reasonable legal
fees and disbursements incurred in connection with the negotiation and
documentation of the purchase of the Convertible Preferred Shares.
          (2) All transfer, stamp (including documentary stamp taxes, if any),
and other similar taxes (including, in each case, any penalties, interest or
additions thereto) with respect to the initial purchase and sale of the
Convertible Preferred Shares, shall be borne by the Company.
     Section 7.2 Further Assurances. Purchaser and the Company shall duly
execute and deliver, or cause to be duly executed and delivered, at its own cost
and expense, such further instruments and documents and to take all such action,
in each case as may be necessary or proper in the reasonable judgment of each
Company or the Purchaser, respectively, upon the reasonable advice of counsel,
to carry out the provisions and purposes of this Agreement and the other
Documents.
     Section 7.3 Securities Law Disclosure; Public Announcement. The Company
shall issue a current report on Form 8-K within the time periods required
thereby disclosing the material terms of the transactions contemplated hereby
and attaching this Agreement and the Warrant as exhibits thereto. Except as set
forth below, no public release or announcement concerning the transactions
contemplated hereby shall be issued by the Company or any of its Subsidiaries
without the prior consent of the Purchasers (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company shall allow the Purchaser to the
extent reasonably practicable under the circumstances, reasonable time to
comment on such release or announcement in advance of such issuance.
     Section 7.4 No Third-Party Beneficiaries. Except as expressly provided
herein, this Agreement shall not confer any rights or remedies upon any Person
other than the parties hereto and their respective successors and permitted
assigns.
     Section 7.5 Entire Agreement. This Agreement, the August 25, 2008
commitment letter, the warrants and the other Documents constitute the entire
agreement among the parties hereto and supersede any prior understandings,
agreements or representations by or among such parties, written or oral, that
may have related in any way to the subject matter of any Document.

15



--------------------------------------------------------------------------------



 



     Section 7.6 Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and permitted assigns. The Company may not assign either this Agreement or any
of its rights, interests, or obligations hereunder without the prior written
approval of the Purchaser. The rights and obligations of the Purchaser hereunder
shall be binding upon and inure to the benefit of any and all Persons to whom
the Purchaser transfers any Convertible Preferred Shares in each case with the
same force and effect as if the foregoing Persons were named herein as Purchaser
parties hereto; provided, that any such transferee of the Convertible Preferred
Shares has executed and delivered to the Company an Instrument of Accession in
the form of Exhibit E. References herein to Convertible Preferred Shares sold by
the Company and purchased by the Purchaser shall be deemed to include
Convertible Preferred Shares held or owned by any transferees of the Purchaser,
and references to the Purchaser herein (including, without limitation, such
references contained in Article VI) shall be deemed to include such transferees.
Notwithstanding the foregoing, the Purchaser may not transfer or assign any of
its rights or obligations hereunder or the Convertible Preferred Shares in
violation of the provisions of the Certificate of Designation (including the
restrictive legends contained therein) or in violation of the Securities Act or
any other manner that would have resulted in a requirement to register the
Convertible Preferred Shares purchased on the date hereof. Purchaser may assign,
transfer or delegate its obligations and rights under this Agreement to any
affiliate.
     Section 7.7 Counterparts. This Agreement may be executed in one or more
counterparts (including via facsimile or similar instantaneous electronic
transmission devices pursuant to which the signature of or on behalf of such
party can be seen), each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
     Section 7.8 Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if delivered personally, telecopied, sent by
internationally-recognized overnight courier or mailed by registered or
certified mail (return receipt requested), postage prepaid, to the parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):
If to the Company, to:
Ecology Coatings, Inc.
2701 Cambridge Court
Suite 100
Auburn Hills, MI 48326
Telephone: (248) 736-6200
Telecopy: (866)750-2489
Attention: General Counsel
If to the Purchaser, to:
Equity 11, Ltd.
2701 Cambridge Court
#420
Auburn Hills, MI 48326
Telephone: (248) 377-8012
Telecopy: (248) 377-6302
Attention: JB Smith
     All such notices and other communications shall be deemed to have been
given and received (i) in the case of personal delivery, on the date of such
delivery, (ii) in the case of delivery by telecopy, on the date of such

16



--------------------------------------------------------------------------------



 



delivery, (iii) in the case of delivery by internationally-recognized overnight
courier, on the third Business Day following dispatch and (iv) in the case of
mailing, on the seventh Business Day following such mailing.
     Section 7.9 Governing Law. This agreement shall be governed by and
construed in accordance with the internal laws of the state of Michigan, without
regard to the principles of conflicts of laws thereof.
     Section 7.10 Submission to Jurisdiction. Except as otherwise set forth in
this Section 7.10, no claim under this Agreement by a party against the other
party may be commenced, prosecuted or continued in any court other than the
courts of the State of Michigan located in Pontiac, Michigan in Oakland County
or in the United States District Court for the Southern District of Michigan
located in the City of Detroit, Michigan, which courts shall have exclusive
jurisdiction over the adjudication of such matters, and the parties hereto
consent to personal jurisdiction, service and venue in any court in which any
claim arising out of or in any way relating to this Agreement is brought by any
third party against the Company or any Indemnified Party. The parties hereto
agree that a final judgment in any such action, proceeding or counterclaim
brought in any such court shall be conclusive and binding upon the parties and
may be enforced in any other courts in the jurisdiction of which the parties is
or may be subject, by suit upon such judgment.
     Section 7.11 Specific Performance. The parties hereto acknowledge that
there would be no adequate remedy at law if any party fails to perform any of
its obligations hereunder, and accordingly agree that each party, in addition to
any other remedy to which it may be entitled at law or in equity, shall be
entitled to compel specific performance of the obligations of any other party
under this Agreement in accordance with the terms and conditions of this
Agreement and immediate injunctive relief, without the necessity of proving the
inadequacy of money damages as a remedy, in any court of the United States or
any State thereof having jurisdiction.
     Section 7.12 Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by both
parties hereto. No waiver by any party of any default, misrepresentation, or
breach of representation, warranty or covenant hereunder, whether intentional or
not, shall be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of representation, warranty or covenant hereunder
or affect in any way any rights arising by virtue of any prior or subsequent
such occurrence. No such waiver shall be effective unless signed by the party
against which the waiver is to be effective.
     Section 7.13 Incorporation of Schedules and Exhibits. The Annex, Schedules
and Exhibits identified in this Agreement are incorporated herein by reference
and made a part hereof.
     Section 7.14 Construction. Where specific language is used to clarify by
example a general statement contained herein, such specific language shall not
be deemed to modify, limit or restrict in any manner the construction of the
general statement to which it relates. The use in this Agreement of the term
“including” means “including, without limitation.” The language used in this
Agreement shall be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction shall be applied against
any party.
     Section 7.15 Interpretation. Unless otherwise indicated, references to “$”
are references to the U.S. dollar. Accounting terms used but not otherwise
defined herein shall have the meanings given to them under GAAP. As used in this
Agreement (including all Annexes, Schedules, Exhibits and amendments hereto),
the masculine, feminine and neuter gender and the singular or plural number
shall be deemed to include the others whenever the context so requires.
References to Articles and Sections refer to articles and sections of this
Agreement. Similarly, references to Annexes, Schedules and Exhibits refer to
schedules and exhibits, respectively, attached to this Agreement. Unless the
content requires otherwise, words such as “hereby,” “herein,” “hereinafter,”
“hereof,” “hereto,” “hereunder” and words of like import refer to this
Agreement. The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

17



--------------------------------------------------------------------------------



 



     Section 7.16 Severability. It is the desire and intent of the parties that
the provisions of this Agreement be enforced to the fullest extent permissible
under the Laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable for any reason, such provision, as to such
jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of this
Agreement or affecting the validity or enforceability of such provision in any
other jurisdiction. Notwithstanding the foregoing, if such provision could be
more narrowly written so as not to be invalid, prohibited or unenforceable in
such jurisdiction, it shall, as to such jurisdiction, be deemed to be so
narrowly written, to the minimum extent necessary to prevent the rendering of
such provision from being invalid or unenforceable, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.
     Section 7.17 Waiver of Jury Trial.
     EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER DOCUMENT.
     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

                  ECOLOGY COATINGS, INC.    
 
           
 
  By:   /s/ Richard Stromback
 
Richard D. Stromback    
 
  Its:   Chairman & CEO    
 
                EQUITY 11, LTD.    
 
           
 
  By:   /s/ JB Smith    
 
           
 
      JB Smith    
 
  Its:   CEO    

18



--------------------------------------------------------------------------------



 



Annex I
CERTAIN DEFINITIONS
          “Assets” means, with respect to any Person, all of the assets, rights,
interests and other properties, real, personal and mixed, tangible and
intangible, owned by such Person.
          “Business Day” means any day that is not a Saturday, Sunday, legal
holiday or other day on which banks are required to be closed in New York, New
York.
          “Documents” means this Agreement and the Certificate of Designation,
collectively.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.
          “Fundamental Documents” means, with respect to a corporation, the
charter and bylaws (each as amended) or, with respect to any other Person, the
documents by which such Person (other than an individual) establishes its legal
existence or which govern its internal affairs.
          “GAAP” means, at any time, generally accepted accounting principles in
the jurisdiction in which the Person to which such principles are applied is
organized at such time.
          “Governmental Entity” means any court, administrative agency or
commission or other governmental authority or instrumentality, domestic or
foreign, federal, state or local.
          “Law” means any constitution, law, statute, treaty, rule, directive,
requirement or regulation or Order, domestic or foreign, of any Governmental
Entity or any rules or regulations of any self-regulatory organization.
          “Lien” means any security interest, pledge, bailment (in the nature of
a pledge or for purposes of security), mortgage, deed of trust, the grant of a
power to confess judgment, conditional sale, trust receipt or other title
retention agreement (including any lease in the nature thereof), lien, charge,
encumbrance, claim, equity, easement, reservation, restriction, cloud, right of
first refusal or first offer, option, equity or adverse claim or other similar
arrangement or interest in real or personal property.
          “Order” means any order, writ, judgment, injunction, decree,
determination or award issued by a Governmental Entity.
          “Person” means any individual, corporation, partnership, limited
liability company, trust, estate, or unincorporated organization, or other
entity or Governmental Entity or other juridical entity.
          “Proceeding” means any action, suit, claim, inquiry, investigation or
proceeding by or before any Governmental Entity.
          “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.
          “Subsidiary” means any entity in which the Company directly or
indirectly, through one or more intermediaries, (a) holds beneficially or of
record securities that would entitle the Company to exercise 50% or more of the
votes that could be cast in the election of members to the board of directors,
board of managers or other

19



--------------------------------------------------------------------------------



 



governing body of such entity, or (b) possesses, directly or indirectly, power
(whether through the ownership of voting securities or, through membership on
the board of directors, managers or other governing body, by contract
(including, without limitation, a limited partnership agreement or general
partnership agreement) or otherwise) to direct or cause the direction of the
management and policies of such entity.

20



--------------------------------------------------------------------------------



 



EXHIBIT A
CERTIFICATE OF DESIGNATION
of
5% CUMULATIVE CONVERTIBLE PREFERRED SHARES
of
ECOLOGY COATINGS, INC.
          ECOLOGY COATINGS, INC. is a Nevada corporation created and existing
under the laws of the state of Nevada (the “Company”), and
          DOES HEREBY CERTIFY:
Section 1. Designation; Number.
     This series of Convertible Preferred Stock is designated as the
“Convertible Preferred Shares” (“Convertible Preferred Shares”). The number of
shares constituting the Convertible Preferred Stock is 5,000 shares, par value
$0.001 per share.
Section 2. Conversion.

  (a)   The Convertible Preferred Shares can be converted at the Purchaser’s
option at any time into shares of the Company’s common stock at a conversion
price of $0.50 per share (the “Conversion Price”). The number of common shares
will be determined by dividing the stated value of the Convertible Preferred
Shares to be converted by the Conversion Price.     (b)   If requested by the
Company, each holder of record of a share of Convertible Preferred Stock must
convert any whole number or all of such holder’s shares of Convertible Preferred
Stock into fully paid and nonassessable shares of Common Stock at the Conversion
Price if, on or after August 25, 2009, the Company’s common stock price exceeds
$3.00 per share for a continuous 30-day period     (c)   Any such conversion may
be effected by the holder of Convertible Preferred Shares by surrendering such
holder’s certificate or certificates for the shares of Convertible Preferred
Shares to be converted, duly endorsed, at the office of the Corporation or the
office of any transfer agent for the Common Stock, together with a written
notice to the Corporation at such office that such holder elects to convert all
or a specified number of such shares of Convertible Preferred Stock. Promptly
thereafter, the Corporation shall issue and deliver to such holder a certificate
or certificates for the number of shares of Common Stock to which such holder
shall be entitled as aforesaid. Such conversion shall be made at the close of
business on the date of such surrender and the person entitled to receive the
            shares of Common Stock issuable on such conversion shall be treated
for all purposes as the record holder of such shares of Common Stock on such
date.

Section 3. Voting Rights.
     Each holder thereof shall be entitled to vote, together with the holders of
the shares of Common Stock (and any other class or series that may similarly be
entitled to vote with the shares of Common Stock) as a single class, upon all
matters upon which holders of Common Stock are entitled to vote, with each share
of Convertible Preferred Stock entitled to one vote on such matters. The Company
cannot alter or adversely change the rights of the Convertible Preferred Shares,
authorize or create any class of senior or parity preferred stock, amend its
articles of incorporation or other charter documents in such a way that it would
adversely affect the rights of the Convertible Preferred Shares or increase the
number of authorized share of convertible preferred stock without the approval
of holders of a majority of the Convertible Preferred Shares.
Section 4. Dividends.
     The holders of shares of Series A Convertible Preferred Stock shall receive
cumulative dividends of 5% payable semi-annually on June 1 and December 1
commencing December 1, 2008.

21



--------------------------------------------------------------------------------



 



Section 5. Redemption.
     In the event of any liquidation, dissolution, winding up or insolvency of
the Corporation, whether voluntary or involuntary, before any distribution or
payment is made to any holders of shares of Common Shares or any other class or
series of capital stock of the Company designated to be junior to the
Convertible Preferred Stock, and subject to the liquidation rights and
preferences of any class or series of preferred stock designated in the future
to be senior to, or on a parity with, the Convertible Preferred Stock with
respect to liquidation preferences, the holders of Convertible Preferred Stock
shall be entitled to be paid first out of the assets of the Corporation
available for distribution to holders of capital stock of all classes whether
such assets are capital, surplus or earnings together with the amount of any
accrued or capitalized dividends in respect thereof (the “Liquidation
Preference”). After payment in full to the holders of Convertible Preferred
Stock of the Liquidation Preference, holders of the Convertible Preferred Stock
shall, as such, have no right or claim to any of the remaining Available Assets.
Section 6. Optional Redemption.
On or after August 25, 2013 the Company may redeem the convertible preferred
stock, in whole or in part, at its option for the stated value at the time of
such redemption, together with accrued but unpaid dividends and other payments
that may be due on such shares. On or after August 25, 2015 the Purchaser may
redeem the convertible preferred stock, in whole or in part, at its option for
the stated value at the time of such redemption, together with accrued but
unpaid dividends and other payments that may be due on such shares.
Section 7. Additional Definitions. For purposes of these resolutions, the
following terms shall have the following meanings:
     “Common Stock” refers to the common stock of the Corporation, par value
$0.001 per share.
     IN WITNESS WHEREOF, the Corporation has caused this Certificate of
Designations to be executed by a duly authorized officer of the Corporation as
of this day of August, 2008.

                  ECOLOGY COATINGS, INC.    
 
  By:   /s/
 
Name:    
 
      Title:    

22



--------------------------------------------------------------------------------



 



ANNEX TO
CERTIFICATE OF DESIGNATION
NOTICE OF CONVERSION
To: Ecology Coatings, Inc.
     Reference is made to that certain Certificate of Designation of 5%
Cumulative Convertible Preferred Shares (the “5% Designation”). Capitalized
terms used but not defined herein have the meanings set forth in the 5%
Designation. Pursuant to the 5% Designation, the undersigned, being a holder of
5% Cumulative Convertible Preferred Shares (an “Exercising Holder”), hereby
elects to exercise its conversion rights as to a portion or portions of its 5%
Cumulative Convertible Preferred Shares, all as specified opposite its signature
below:
Dated:

         
 
      NUMBER OF 5%
 
  EXERCISING HOLDER   CUMULATIVE
 
      CONVERTIBLE
 
      PREFERRED SHARES,
 
      SERIES A-1 TO BE
 
      CONVERTED TO
Name
  Signature   COMMON SHARES

23



--------------------------------------------------------------------------------



 



EXHIBIT E
Instrument of Accession
Reference is made to the Securities Purchase Agreement (the “Purchase
Agreement”), dated as of August  , 2008, between Ecology Coatings, Inc., a
statutory corporation created under the laws of the state of Nevada, and Equity
11, Ltd., a Michigan corporation. Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed to them in the
Purchase Agreement.
The undersigned,                                        , as a condition
precedent to becoming the owner or holder of record of                     (___)
Convertible Preferred Shares hereby agrees to become a Purchaser party to and to
be bound by all of the obligations of the Purchaser under the Purchase Agreement
(other than with respect to Section 2.1 thereof), and shall be the recipient of
all the rights of the Purchaser under the Purchase Agreement (other than with
respect to Sections 7.1, 9.1 and 9.3 thereof). The undersigned hereby makes to
the Company (as of the date written below) the representations and warranties of
the Purchaser contained in Article VI of the Purchase Agreement. The Company
hereby makes (as of the date of the Purchase Agreement) the representations and
warranties of the Company contained in Article V of the Purchase Agreement, and
the Company hereby agrees that the undersigned shall have all of the rights of
the Purchaser under the Purchase Agreement (other than any rights provided to
the Purchaser under Sections 2.1, 7.1, 9.1 and 9.3 thereof). This Instrument of
Accession shall take effect and shall become an integral part of the Purchase
Agreement immediately upon execution and delivery to the Company of this
Instrument of Accession.
The address for notification to the undersigned for purposes of Section 7.8 of
the Purchase Agreement is as follows:
Telephone:                     
Telecopy:                     
Attention:                     
IN WITNESS WHEREOF, the undersigned has caused this Instrument of Accession to
be signed as of the date below written.
By:                                         
Name:
Title:
Agreed to and Accepted

ECOLOGY COATINGS, INC.

By:                                                             
Name:
Tit

24